          Case 1:18-cv-03398-CCB Document 6 Filed 12/01/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

       ____________________________________
                                           )
       Michael Wagner                      )
                                           )
               Plaintiff,                  )
                                           )
       v.                                  )               Case No.: 1:18-cv-03398-CCB
                                           )
       International Business Machines     )
          Corporation                      )
                                           )
               Defendant.                  )
       ____________________________________)


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Michael Wagner,

through undersigned counsel, hereby gives notice that the above-captioned action is voluntarily

dismissed, without prejudice, against Defendant International Business Machines Corporation.


Dated: December 1, 2018                             Respectfully submitted,

                                                    TAYMAN LANE CHAVERRI LLP

                                                    /s/Erin L. Webb
                                                    Erin L. Webb (Bar No. 15731)
                                                    David Lee Tayman (Bar No. 15093)
                                                    Katie Lane Chaverri (Bar No. 17074)
                                                    Tayman Lane Chaverri LLP
                                                    601 13th Street NW
                                                    Suite 900 South
                                                    Washington, D.C. 20005
                                                    Tel: (202) 695-8124
                                                    Fax: (202) 478-2781
                                                    ewebb@tlclawfirm.com
                                                    dtayman@tlclawfirm.com
                                                    kchaverri@tlclawfirm.com

                                                    Attorneys for Plaintiff
         Case 1:18-cv-03398-CCB Document 6 Filed 12/01/18 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of December, 2018, the foregoing Notice of
Voluntary Dismissal Without Prejudice was served on all parties via the Court’s CM/ECF
system.

                                         /s/ Erin L. Webb
                                         Erin L. Webb




                                                2
